EXHIBIT 10

AMENDMENT NO. 3

TO THE

TIME WARNER EXCESS BENEFIT PENSION PLAN

(Amended and Restated as of May 1, 2008)

 

1.

For purposes of clarification, Section 5.3 shall be amended to read as follows:

5.3. Payment on Account of Death. If the Participant dies with an accrued
benefit under the Plan at any time after the date of the Participant’s
Separation From Service, 100% of the remaining payments described under
Section 4.1 shall be paid to his or her Beneficiary in the form of a single lump
sum payment in an amount actuarially equivalent to the remaining payments under
Section 4.1, based on such actuarial tables and interest rates as may be adopted
from time to time under the Pension Plan for the purpose of computing such
equivalencies. If a Participant dies on or prior to the date of his or her
Separation From Service, then (in lieu of any amounts otherwise payable under
Section 4.1) the Participant’s Beneficiary shall receive a benefit in the form
of a single lump sum equal to 60% (100% with respect to a Participant who dies
on or after July 1, 2010) of the lump sum payment that the Participant would
have been entitled to receive under Section 5.1 if the Participant had a
Separation From Service (other than due to death) on the date of the
Participant’s death; provided, however, that if the Participant is married on
the date of the Participant’s death, then such death benefit shall be no less
than the actuarial equivalent of a 50 percent joint and survivor annuity payable
to the Beneficiary immediately and payable in accordance with Section 5.1.

 

2.

This Amendment shall be effective as of August 27, 2015.